Citation Nr: 0010158	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  95-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for transient ischemic 
attacks.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for further development, 
which has been accomplished to the extent possible (the 
record reflects that the veteran failed to report for 
requested Department of Veterans Affairs (VA) medical 
examinations).  The Board further notes that it is recently 
in receipt of a requested expert medical opinion, a copy of 
which has been furnished to the veteran's representative.  
The representative has declined the opportunity to submit 
further evidence.  Therefore, the Board finds that the case 
is ready for appellate consideration.  


FINDING OF FACT

Disability associated with transient ischemic attack (TIA) 
was not shown in service or related to a service-connected 
disorder; disability associated with TIA is not currently 
shown.


CONCLUSION OF LAW

The claim for service connection for transient ischemic 
attacks is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In order to be entitled to service connection for disease or 
disability on a secondary basis, the evidence must reflect 
that the claimed disease or disability is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).

It should also be noted that the United States Court of 
Appeals for Veterans Claims (previously known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") has held that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disability, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries within the meaning 
of the applicable legislation.  38 C.F.R. § 4.9 (1999).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

Service medical records reflect no history of complaints or 
treatment for a heart disorder.  While the records do reflect 
treatment for multiple fragment wounds beginning in January 
1970, there was no diagnosis of any coronary symptoms 
associated with these wounds.  

It is also noted that evaluation of the heart and vascular 
system at the time of separation in December 1970 disclosed 
only negative findings.

A July 1971 rating decision granted service connection for 
residuals of shell fragments wounds to the right thigh, and 
for residuals of scars on the right forearm, buttocks and 
foot.  Service connection was denied for refractive errors of 
the eyes since this was not a disability under the law, and 
residuals of metal fragments in the left eye were not 
demonstrated on VA medical examination in June 1971.

Private emergency room records from G. S. Hospital, dated in 
November 1994, indicate that the veteran was taken to the 
hospital by ambulance after a spell of weakness at his home.  
More specifically, in the process of ascending some stairs in 
his basement, the veteran reported diplopia, slurred speech, 
right facial drooping and right arm weakness and numbness.  
The symptoms lasted 15 minutes and resolved spontaneously.  
The veteran thereafter developed a headache and reported 
having a mild bifrontal headache since the episode.  The 
veteran denied a history of hypertension, coronary artery 
disease, smoking or alcohol, and reported occasional 
indigestion.  The veteran noted a history of head trauma 
earlier in the year with cement falling on his head, but 
there was no loss of consciousness.  The veteran also noted a 
history of head injury in Vietnam.

Physical examination at this time revealed blood pressure at 
140/99.  Extraocular movements were intact.  Cardiovascular 
examination indicated regular rate and rhythm without murmur.  
Cardiac monitor was interpreted to reveal normal sinus rhythm 
without ectopy, and an electrocardiogram (EKG) was found to 
be unremarkable, as was a computed tomography (CT) scan of 
the head.  The diagnosis was TIA versus migraine, resolved.

November 1994 X-rays of the head and eyes were interpreted to 
reveal a 1-2 millimeter (mm) dense foreign object 
superimposed over the left orbit in both frontal and lateral 
projections.  It was further noted that it was not clear 
whether this was intraocular or extraocular, but was clearly 
intraorbital.  Pneumatized portions of the facial region and 
base of the skull were not found to be grossly remarkable and 
no metallic clips were seen intracranially.  The conclusion 
was 1-2 mm intraorbital radiopaque foreign body on the left 
situated superior to the equator of the globe but of 
uncertain location relative to whether it was in the soft 
tissues or in the globe.  The density suggested ferrous 
metal.

In a written statement dated in December 1994, the veteran 
noted the circumstances surrounding his wound to the left eye 
area.  He went on to note that he more recently suffered a 
TIA in November 1994.

A May 1995 rating decision granted service connection for 
foreign body of the left eye but denied service connection 
for transient ischemic attacks.

An August 1995 medical report from Dr. L. notes that symptoms 
for which he saw the veteran in November 1994 resolved 
spontaneously, which was typical for a TIA.  Dr. L. further 
noted that because of a subsequent headache, migraine with 
hemiplegia was also entertained.  A CT scan was noted to 
reveal negative findings but X-rays in November 1994 were 
noted to reflect a small metal fragment in the left orbit.  
It was indicated that the veteran was concerned that the 
small fragment was related to his neurologic symptoms and 
reported that he had had no previous stroke-like symptoms.  
Dr. L.'s impression was that the most likely diagnosis for 
the veteran's symptoms was TIA, which was usually secondary 
to atherosclerosis, although an emboli from a metal fragment 
could not be completely excluded and was a possibility.  The 
second most likely diagnosis was indicated to be migraine.  
Dr. L. recommended the referral of the veteran to a 
neurologist for an expert opinion.

At the veteran's personal hearing in September 1995, it was 
noted that the veteran was contending that his TIA was the 
direct result of the left eye shell fragment wound 
(transcript (T.) at p. 1).  At the time of the TIA, the 
treating emergency room physician indicated to the veteran 
that the TIA could have resulted from plaque build-up in the 
arteries, something in the brain, or foreign matter in the 
body (T. at p. 4).  However, CT scans were interpreted to 
reveal negative findings, and magnetic resonance imaging 
(MRI) was canceled over the concern that the magnetic nature 
of this kind of diagnostic testing could result in movement 
of the metal fragment and additional left eye damage (T. at 
pp. 4-5).  The veteran then returned to the emergency room 
physician, Dr. L., for an additional opinion, and indicated 
that Dr. L. had informed him that there was a strong 
possibility and probability that the foreign body in the left 
eye could have triggered the TIA (T. at p. 5).  At this time, 
additional documents submitted by the veteran in support of 
his claim included the new report from Dr. L. and excerpts 
from articles noting an increased likelihood of stroke 
following a TIA (T. at pp. 6-7).  The veteran contended that 
his distant vision and depth perception were impaired as a 
result of his TIA (T. at pp. 8-9).  

The excerpts from the various articles that were submitted by 
the veteran at the time of his September 1995 hearing noted 
the increased risk of stroke following a TIA and also 
indicated that possible after-effects of stroke included 
difficulty judging distances and impaired judgment.  

VA visual examination in October 1995 revealed that the 
veteran reported a history of having shrapnel in the orbit of 
the left eye, and that he was currently being followed for a 
TIA.  It was also noted that the veteran had no specific eye 
complaints and that the veteran's vision was corrected to 
20/20 bilaterally.  The diagnosis was probable intraorbital 
foreign body of shrapnel in the left eye not causing 
significant ocular pathology.  The examiner further concluded 
that the intraorbital foreign body was not related to the 
veteran's TIA.

At the veteran's hearing before a traveling member of the 
Board in March 1998, the veteran testified that the fragment 
in his left eye was causing a reduction in his ability to 
perceive distant objects (T. at p. 5).  The veteran did not 
indicate that he had pain associated with the fragment, but 
did note that if he focused his eyes in a certain way, he 
would detect a black spot (T. at pp. 5-6).  The veteran's 
depth perception problem affected only his left eye and the 
veteran noted that the black spot would manifest itself at 
about the 10 o'clock position (T. at pp. 6-7).  The veteran 
then described his TIA, noting that while he believed that it 
lasted for a few seconds, his spouse reported that it lasted 
15 minutes (T. at p. 8).  Following his initial examination 
after the TIA, an X-ray revealed the small metal fragment (T. 
at pp. 8-9).  His treating physician opined before the X-ray 
that a TIA can sometimes be triggered by a foreign body, and 
the veteran returned to this physician after the X-rays for a 
report (T. at p. 10).  

The veteran denied having had a further recurrence of TIA 
since November 1994 (T. at p. 12).  The veteran also 
indicated that no doctor had identified any current problem 
with the one episode of TIA (T. at p. 12).

In an expert opinion obtained by the Board in March 2000, 
after first noting the history associated with the veteran's 
TIA of November 1994, Dr. D. indicated that he would agree 
that the most likely diagnosis was a vertebrobasilar TIA 
given the veteran's symptom of diplopia in addition to his 
right-sided numbness and weakness.  Migraine with aura was a 
possible diagnosis but given the veteran's age and gender and 
the fact that no history of prior migraine headaches was 
documented, this seemed less likely.  Dr. D. went on to 
indicate that by definition, TIA was a sudden onset of a 
focal neurologic deficit of presumed vascular origin lasting 
less than 24 hours and from the documentation by the 
emergency room physician and the ophthalmologist, the veteran 
had a normal examination with complete resolution of his 
neurologic deficit.  Dr. D. did not believe that the TIA 
could cause difficulty with depth perception, and that by 
definition, no disability could be attributed to the TIA.

Dr. D. went on to comment that the cause of the TIA was not 
established.  In a 43-year-old man, the most likely etiology 
would be atherosclerosis.  Although this was not found in the 
internal carotid arteries on ultrasound, there was no 
information about posterior circulation which was the 
arterial system most likely involved.  The second most likely 
cause would be cardioembolism from the heart or aorta and Dr. 
D. did not find any data suggesting that echocardiography was 
performed to evaluate this possibility.  Dr. D. believed that 
it seemed less likely given that the veteran had no recurrent 
events.  In Dr. D.'s opinion, "the presence of a retained 
metal fragment in the left orbit cannot be causally related 
to the TIA," and that even if an emboli could arise from 
this metal fragment, it would not anatomically pass into the 
posterior circulation.  Dr. D. therefore concluded that the 
metal fragment was unrelated to the veteran's neurologic 
disorder.



II.  Analysis

The Board has no doubt about the veteran's good faith in 
advancing this claim.  Indeed, it is very easy to appreciate 
how the veteran came to believe that his combat wound of the 
head must be related to his TIA.  This is a matter, however, 
where intuitive lay conclusions about medical causation are 
not enough to carry the burden set forth in the controlling 
law and regulations.  

In essence, it is the sole contention of the veteran that his 
TIA was causally related to his service-connected foreign 
body fragment of the left eye, and that he is therefore 
entitled to service-connection on a secondary basis pursuant 
to 38 C.F.R. § 3.310.  The evidence of record, however, does 
not document any residual disability associated with the 
veteran's TIA.  The veteran was admonished by the Board in 
the November 1998 remand that the record did not demonstrate 
some identifiable current disability due to residuals of TIA 
that might be service connected, and no such evidence has 
been provided by the veteran or his representative since the 
Board's remand.  A fundamental element of a well-grounded 
claim is competent evidence of "current disability" 
(medical diagnosis) pursuant to cases such as Rabideau v. 
Derwinski, supra, and Brammer v. Derwinski, supra.  The Board 
further notes that "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, a "disability" for VA compensation benefit 
purposes has not been shown to be present in this case as to 
the claim for service connection for transient ischemic 
attacks and accordingly, the Board must deny the claim as not 
well grounded.  

The Board further finds that the excerpts from the articles 
provided by the veteran simply supply generic evidence of the 
types of disabilities that may be side-effects of TIA and are 
not sufficiently combined with competent medical evidence or 
framed in terms of a degree of certainty that would make a 
claim of current disability plausible under these 
circumstances.  Although dealing with the issue of when 
medical articles may supply the nexus element of a well-
grounded claim, the Board finds that the cases of Wallin v. 
West, 11 Vet. App, 509, 514 (1998) and Mattern v. West, 12 
Vet. App. 222 (1999), are of at least some guidance as to the 
type of medical treatise evidence that would be required for 
a threshold showing of current disability in a well-grounded 
claim.  

The Board further notes that even if the Board were to find 
evidence of some residual disability associated with the 
veteran's TIA, while the claim may then be considered well 
grounded based on the medical opinion of Dr. L. from August 
1995, a preponderance of the evidence would still be against 
the claim.  More specifically, close examination of Dr. L.'s 
opinion reflects his belief that the most likely diagnosis 
for the veteran's symptoms was TIA, which was usually 
secondary to atherosclerosis, although an emboli from a metal 
fragment could not be completely excluded and was a 
possibility.  Thus, it is apparent that Dr. L.'s linkage of 
the retained metal fragment and the veteran's TIA is tenuous 
at best and so speculative as to potentially render the claim 
additionally not well grounded on the grounds that the 
proffered medical nexus evidence is simply too speculative.  
See Tirpak v. Derwinski, supra.  The veteran's assertion in 
his September 1995 hearing testimony that Dr. L. had informed 
him that there was a strong possibility and probability that 
the foreign body in the left eye could have triggered the TIA 
(T. at p. 5), is simply not consistent with the actual 
opinion of Dr. L. contained in the medical report of August 
1995.  

On the other hand, two VA physicians have unequivocally 
determined that there is no relationship between the 
veteran's TIA and his service-connected left eye foreign 
body.  In this regard, the October 1995 VA visual examiner 
concluded that the intraorbital foreign body was not related 
to the veteran's transient ischemic attacks, and the most 
recent opinion of Dr. D., a neurologist, concluded that "the 
presence of a retained metal fragment in the left orbit 
cannot be causally related to the TIA."  Dr. D. also went on 
to comment that even if an emboli could arise from this metal 
fragment, it would not anatomically pass into the posterior 
circulation.  On the contrary, while Dr. L. can not rule out 
the metal fragment as a cause of the veteran's TIA, he does 
not offer an explanation as to how this is anatomically 
possible.  Dr. D. not only unequivocally concludes that there 
is no relationship but offers a reasonable explanation for 
his conclusion.  

Moreover, as a neurologist, the Board finds that the opinion 
of Dr. D. is simply entitled to greater weight.  In fact, Dr. 
L., an emergency room physician, seems to recognize that an 
additional expert opinion beyond his own would be helpful 
when he stated in his August 1995 report that he would 
recommend referral to a neurologist for an expert opinion.  
That referral has now occurred and it is against the 
veteran's claim. 

By itself, 38 U.S.C.A. § 1154(b) would also not help the 
veteran, as this provision does not obviate the need for 
competent evidence linking current disability to service.  

The Board would also note that the record is devoid of any 
evidence alternatively linking the veteran's TIA directly to 
service or as a possible cardiovascular disease, to a period 
of one-year following discharge from active service.

In summary, while the Board has found the claim to be not 
well grounded due to the lack of evidence of a current 
disability associated with the veteran's TIA, even assuming 
the existence of such current disability, a preponderance of 
the evidence would still be against the claim.  



ORDER

The claim for service connection for transient ischemic 
attacks is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


